UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-20969 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: HIBBETT SPORTS, INC. 2 B. Name of issuer of security held pursuant to the Plan and the address of its principal executive office: Hibbett Sports, Inc. 451 Industrial Lane Birmingham, Alabama 35211 INDEX Page Report of Independent Registered Public Accounting Firm 3 Financial Statements Statements of Net Assets Available for Benefits as of June 30, 2009 and 2008 4 Statements of Changes in Net Assets Available for Benefits for the Years 4 Ended June 30, 2009, 2008 and 2007 Notes to Financial Statements 5 Exhibits 7 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 1, 2009 By: /s/Gary A. Smith Gary A. Smith Vice President and Chief Financial Officer REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Administrator Hibbett Sports, Inc. 2005 Employee Stock Purchase Plan: We have audited the accompanying statements of net assets available for benefits of the Hibbett Sports, Inc. 2005 Employee Stock Purchase Plan (the Plan) as of June 30, 2009 and 2008, and the related statements of changes in net assets available for benefits for each of the years in the three-year period ended June 30, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of June 30, 2009 and 2008, and the changes in net assets available for benefits for each of the years in the three-year period ended June 30, 2009 in conformity with U.S. generally accepted accounting principles. Birmingham, AlabamaKPMG
